DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 11/18/2019. Claims 1-10 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language such as “The application discloses…”
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang (CN 201554617 U).
Regarding claim 1, Kuang discloses an eccentric gear structure (see Fig. 1), wherein the eccentric gear structure comprises a gear block (6) and an eccentric block (7) embedded into the gear block; the gear block is provided with an accommodating cavity suitable for embedment of the eccentric block (see Fig. 1, wherein 7 is embedded into 6), the eccentric block is provided with a first through hole (see Fig. 1, center through hole of 7) and a second through hole (see Fig. 1, through hole which the shaft of 3 is inserted) that deviates from the first through hole; an embedding hole is provided at an axis of the gear block (see Fig. 1, hole of 6 which the center shaft penetrates), and an axis of the first through hole coincides with an axis of the embedding hole (see Fig. 1).
Regarding claim 2, Kuang discloses the eccentric block (7) has a fan-like shape (see Fig. 1), the axis of the first through hole (see Fig. 1, center through hole of 7) coincides with an axis of a central angle of the eccentric block (see Fig. 1), and the second through hole (see Fig. 1, through hole which the shaft of 3 is inserted) is disposed on a position away from an arc surface of the fan-like shape (see Fig. 1).
Regarding claim 3, Kuang discloses the eccentric block (7) is fixed within the accommodating cavity by a rivet (8).
Regarding claim 8, Kuang discloses a distance between the axis of the first through hole (see Fig. 1, center through hole of 7) and an axis of the second through hole (see Fig. 1, through hole which is in a range of 7 to 9 mm (see Fig. 1). MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the figures of Kuang clearly show a distance between the through holes as 7mm. Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the distance between the through holes would not modify the operation of the eccentric gear.
Regarding claim 10, Kuang discloses a contour of the accommodating cavity is the same as an outer contour of the eccentric block (see Fig. 1).

Claim(s) 1-2, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chou (US 6146112 A).
Regarding claim 1, Chou discloses an eccentric gear structure (see Fig. 1), wherein the eccentric gear structure comprises a gear block (4) and an eccentric block (43) embedded into the gear block (see Fig. 4); the gear block is provided with an accommodating cavity (see Fig. 4, space in 4 where 43 is provided) suitable for embedment of the eccentric block, the eccentric block is provided with a first through hole (see Fig. 4, hole in 43 where 431 is provided) and a second through hole (see Fig. 4, hole in 43 where 433 is provided) that deviates from the first through hole see Fig. 1); an embedding hole (41) is provided at an axis of the gear block, and an axis of the first through hole coincides with an axis of the embedding hole (see Fig. 4).
Regarding claim 2, Chou discloses the eccentric block (43) has a fan-like shape (see Fig. 1), the axis of the first through hole (see Fig. 4, hole in 43 where 431 is provided) coincides with an axis of a central angle of the eccentric block (see Fig. 1), and the second through hole (see Fig. 4, hole in 43 where 433 is provided) is disposed on a position away from an arc surface of the fan-like shape (see Fig. 1).
Regarding claim 4, Chou discloses the accommodating cavity (see Fig. 4, space in 4 where 43 is provided) has a depth of 6 to 7 mm (see Fig. 4, 6mm). MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the figures of Chou clearly show an accommodating cavity with a depth of 6mm. Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the depth of the accommodating cavity would not modify the operation of the eccentric gear.
Regarding claim 10, Chou discloses a contour of the accommodating cavity (see Fig. 4, space in 4 which 43 is provided) is the same as an outer contour of the eccentric block (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (CN 201554617 U) in view of Chou (US 6146112 A).
Regarding claim 4, Kuang fails to disclose the accommodating cavity has a depth of 6 to 7 mm. However, Chou teaches the accommodating cavity (see Fig. 4, space in 4 where 43 is inserted) has a depth of 6 to 7 mm (figure shows 6mm). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kuang with an accommodating cavity that has a depth of 6mm, as taught by Chou, since it is well known in the art to remove material of the supporting structure to reduce weight and cost of the apparatus. MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the figures of Chou clearly show an accommodating cavity with a depth of 6mm. Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the depth of the accommodating cavity would not modify the operation of the eccentric gear.
Regarding claim 5, Kuang discloses a thickness of the eccentric block (7) is 2 to 3 mm greater than the depth of the accommodating cavity (see Fig. 1, wherein 6 extends beyond 6 by 2mm). MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA  it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the width of the eccentric block past the accommodating cavity would not modify the operation of the eccentric gear.
 
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (CN 201554617 U) in view of Nie (CN 108223551 A).
Regarding claim 6, Kuang fails to disclose a side of the embedding hole away from the accommodating cavity is provided with a boss. However, Nie teaches a side of the embedding hole (see Fig. 8, hole through g) away from the accommodating cavity (cavity in g which 30 is provided) is provided with a boss (see Fig. 8). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kuang with a boss, as taught by Nie, to provide additional support surrounding the shaft insert to reduce axial deflection during use and from wear.
Regarding claim 7, Kuang discloses a side of the second through hole (see Fig. 1, through hole which the shaft of 3 is inserted) away from the accommodating cavity is provided with a boss (see Fig. 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (CN 201554617 U) in view of Chou (US 20150330379 A1).
Regarding claim 9, Kuang fails to disclose the gear block is made of plastic. However, Chou teaches the gear block is made of plastic (see paragraph [0019], wherein the gear body 3 is formed by plastic molding). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kuang with a plastic gear block, as taught by Chou, to reduce the weight of the eccentric gear while also reducing manufacturing costs.

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6146112 A) in view of Kuang (CN 201554617 U).
Regarding claim 3, Chou fails to disclose the eccentric block is fixed within the accommodating cavity by a rivet. However, Kuang teaches the eccentric block (7) is fixed within the accommodating cavity (space in 6 which 7 is provided) by a rivet (8). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou with a rivet to fix the eccentric block in the accommodating cavity, as taught by Kuang, to provide an additional securing mechanism between gear block 4 and the eccentric block 42 so that separation does not occur causing damage to the apparatus. 
Regarding claim 5, Chou fails to disclose a thickness of the eccentric block is 2 to 3 mm greater than the depth of the accommodating cavity. However, Kuang teaches a thickness of the eccentric block (7) is 2 to 3 mm greater than the depth of the accommodating cavity (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou with an eccentric block having a width that is greater than the depth of the accommodating cavity, as taught by Kuang, to provide a thicker support structure which actuates the piston such that wear on the shafts can be kept to a minimum, and to reduce the likelihood of interference of the piston from the gear block.
Regarding claim 8, Chou fails to disclose a distance between the axis of the first through hole and an axis of the second through hole is in a range of 7 to 9 mm. However, Kuang teaches a distance between the axis of the first through hole (see Fig. 1, center through hole of 7) and an axis of the second through hole (see Fig. 1, through hole which the shaft of 3 is inserted) is in a range of 7 to 9 mm (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou with a distance between first and second through holes to be between 7 and 9mm, as taught by Kuang, to provide more material between the holes such that operation does not enough wear so that the holes connect. MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the figures of Kuang clearly show a distance between the through holes as 7mm. Additionally, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this instance, a change in the distance between the through holes would not modify the operation of the eccentric gear. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6146112 A) in view of Nie (CN 108223551 A).
Regarding claim 6, Chou fails to disclose a side of the embedding hole away from the accommodating cavity is provided with a boss. However, Nie teaches a side of the embedding hole (see Fig. 8, hole through g) away from the accommodating cavity (cavity in g which 30 is provided) is provided with a boss (see Fig. 8). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou with a boss, as taught by Nie, to provide additional support surrounding the shaft insert to reduce axial deflection during use and from wear.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6146112 A) in view of Nie (CN 108223551 A) and Kuang (CN 201554617 U).
Regarding claim 7, Chou fails to disclose a side of the second through hole away from the accommodating cavity is provided with a boss. However, Kuang teaches a side of the second through hole (see Fig. 1, through hole which the shaft of 3 is inserted) away from the accommodating cavity is provided with a boss (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou with a boss, as taught by Kuang, to provide additional support surrounding the shaft insert to reduce axial deflection during use and from wear.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 6146112 A), hereinafter Chou ‘112, in view of Chou (US 20150330379 A1), hereinafter Chou ‘379.
Regarding claim 9, Chou ‘112 fails to disclose the gear block is made of plastic. However, Chou ‘379 teaches the gear block is made of plastic (see paragraph [0019], wherein the gear body 3 is formed by plastic molding). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Chou ‘112 with a plastic gear block, as taught by Chou ‘379, to reduce the weight of the eccentric gear while also reducing manufacturing costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658